        Case 1:19-cv-01823-VM Document 15 Filed 11/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
                                                                                 11/16/2020
JAMES WHITLOW DELANO             :
                                 :
                  Plaintiff,     :                          19 Civ. 1823 (VM)
                                 :
          -against-              :                           CONDITIONAL
                                 :                    ORDER OF DISCONTINUANCE
ONE GREEN PLANET LLC,            :                        WITHOUT PREJUDICE
                                 :
                                 :
                  Defendant.     :
---------------------------------X


VICTOR MARRERO, U.S.D.J.:

      Counsel for plaintiff, having notified the Court, by letter dated

November 15, 2020 (see Dkt. No. 14), that the parties have reached an

agreement in principle to settle this action without further litigation,

it is hereby

      ORDERED, that this action be conditionally discontinued without

prejudice and without costs. Within 30 days of the date of this Order,

the parties may submit to the Court their own Stipulation of Dismissal

for the Court to So Order. Any application for restoration of the action

to the active calendar of this Court must be made by letter within 30

days of the date of this order. Upon such notification, the defendant(s)

shall continue to be subject to the Court's jurisdiction, the Court shall

promptly reinstate the action to its active docket and the parties shall

be   directed    to    appear   before     the    Court,    without     the    necessity   of

additional      process,   on   a   date    within     10   days   of    the    plaintiff’s

application      for    reinstatement,           to   schedule     remaining      pre-trial

proceedings and/or dispositive motions, as appropriate. This Order shall
         Case 1:19-cv-01823-VM Document 15 Filed 11/16/20 Page 2 of 2



be deemed a final discontinuance of the action with prejudice in the

event plaintiff has not requested restoration of the case to the active

calendar within such period of time.

     The Clerk of Court is directed to terminate any pending motions

and to close this case.



SO ORDERED.

Dated:      NEW YORK, NEW YORK
            16 November 2020
